Citation Nr: 1211039	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  08-26 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  What evaluation is warranted for posttraumatic stress disorder (PTSD)?

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decisions by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction on the claim has since been transferred to the Baltimore, Maryland, RO.

The Board acknowledges the representative's February 2012 letter requesting an additional 90 days for submission of evidence.  The undersigned notes that the letter does not provide argument showing good cause for the request.  Nevertheless, in light of the remand below, there is no need to formally rule on the request.

The issue of entitlement to service connection for ischemic heart disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the evidence of record, the Board finds that additional development is needed prior to deciding the claim.

In regard to the claim for service connection for a back disability, if a claimant files a notice of disagreement and the RO does not issue a statement of the case, the Board must remand the claim so that a statement of the case can be issued.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 38 C.F.R. § 19.26 (when timely notice of disagreement is filed, RO must reexamine the claim, determine whether additional review or development is warranted, and prepare a SOC).  In determining whether a claimant's statement constitutes a notice of disagreement, the Board construes the statement liberally.  Id.  A notice of disagreement is defined as a written communication from the claimant or his representative that (1) expresses dissatisfaction or disagreement with an RO adjudicative determination and (2) a desire to contest the result.  38 C.F.R. § 20.201. 

In the present case, the Veteran was denied entitlement to service connection for a lumbosacral strain in a June 2010 rating decision.  That decision was confirmed in a September 2010 rating decision.  In January 2011, the Veteran submitted additional medical evidence related to the claim for a back disability.  In February 2011, the Veteran's representative at the time, submitted a Notice of Disagreement with the September 2010 rating decision.  Given this fact, a statement of the case must be issued pertaining to the issue of entitlement to service connection for a back disability.  Manlincon.  Should the Veteran choose to appeal the issue to the Board, he is hereby notified that he has either 60 days from the date that the agency of original jurisdiction mails him a statement of the case or one year of the date of mailing of the notification of the rating decision denying sleep apnea to appeal, whichever is later.  38 CFR § 20.302(b).  If the Veteran fails to file a timely substantive appeal the issue of entitlement to service connection for a back disability cannot be adjudicated by the Board.

Regarding the issue of the rating warranted for PTSD, the most recent VA examination of record is of January 2008.  In September 2010, the RO requested that a VA examination be conducted.  In a letter dated that same month, the RO informed the Veteran that a VA examination had been requested.  Thereafter, the claim file contains a print out noting that a VA examination was cancelled with the handwritten words "failed to report."  There is, however, no indication as to when the VA examination was scheduled, or how the Veteran was informed of the appointment.  An August 2011 letter from the appellant's then representative states that the Veteran did not receive notification of his VA examination.  Considering the facts as delineated above, and to ensure due process, the Board will remand for a VA examination.   

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue a statement of the case on the issue of entitlement to service connection for a back disability.  The Veteran is advised that the Board may exercise appellate jurisdiction over this issue only if he files a timely substantive appeal.  

2.  The AMC/RO should schedule the Veteran for a new examination with a psychiatrist.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All indicated studies must be performed, and all findings should be reported in detail.  In accordance with the latest Automated Medical Information Exchange (AMIE) worksheets for psychiatric disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his posttraumatic stress disorder.  The examiner must provide an opinion addressing the degree of social and industrial impairment resulting from the Veteran's posttraumatic stress disorder alone. 

A full rationale must be provided for any opinion offered, with a complete discussion of the evidence of record.  A global assessment of functioning score must be provided for posttraumatic stress disorder alone, with an explanation of the significance of the score assigned.  A written rationale for all opinions expressed must be provided 

3.  The Veteran is hereby notified that it is his responsibility to report for any ordered VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 

4.  The AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this remand.  The AMC/RO must ensure that the examiners documented their consideration of all records contained in Virtual VA.  If the examination report is deficient in any manner, the AMC/RO must implement corrective procedures at once. 

5.  Thereafter, the RO should readjudicate the claim of an increased evaluation for PTSD.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




